 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of November 8, 2011, as
revised, is made by and among LY RETAIL LLC, a limited liability company
organized under the laws of California (the “Company”), TOP GEAR INC., a
corporation organized under the laws of Delaware and parent of the Company (the
“Parent”) and Steve Beauregard (the “Executive”). Each of the Company, the
Parent and the Executive are referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company wishes to employ the Executive as its Chief Operating
Officer (COO) and the Executive wishes to accept such employment, on the terms
set forth below, effective as of, December 1, 2011 (“Effective Date”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1.          Term. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of the
Effective Date and continuing through, November 30, 2014, unless sooner
terminated in accordance with the provisions of Section 5 hereof (the “Initial
Term”), with such employment to continue for an additional two (2) consecutive
years, contingent upon Company meeting fiscal goals for the previous year, in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless either Party notifies the other Party of non-renewal in
writing prior to three months before the expiration of the initial term and each
annual renewal, as applicable. (The period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”).

 

2.          Duties. During the Term, the Executive shall be employed by the
Company as its Chief Operating Officer reporting directly to the Company’s Chief
Executive Officer. The Executive shall devote a reasonable amount of his working
time (but no less than an average of forty (40) hours per each work week during
the Term excluding holidays, vacation and sick days) and effort to the faithful
performance of his duties hereunder.

 

3.          Place of Performance. Employee shall be based at the office of the
Company in Marina Del Rey, California, or such other location as the parties may
agree upon from time to time.

 

4.          Compensation.

 

(a)          Base Salary. The Company shall pay the Executive during the Term a
salary at a minimum rate of $175,000.00 per annum for the period beginning on
the Effective Date through the Initial Term (the “Base Salary”), in accordance
with the customary payroll practices of the Company applicable to senior
executives. Provided that Company meets its fiscal goals for the previous year
Executive shall be paid the sum of Two Hundred Thousand Dollars ($200,000) for
the second year of the Term (i.e. December, 2012 through November, 2013) and Two
Hundred Fifty Thousand Dollars ($250,000) for the third year of the Term (i.e.,
December, 2013 through November, 2014). In the event that Company should not
meet its fiscal goals for the previous year and should not provide Executive
with the aforementioned Base Salary for either the second year of the Term or
the third year of the Term, then said failure shall be deemed to be a reduction
in Base Salary of the Executive and subject to the terms and conditions of set
forth in paragraphs 5 (d) and 6 (c).

 

 

 

 

(b)          Bonus. In addition to the Base Salary, for each Fiscal Year ending
during the Term, the Executive shall be designated as a participant in the
Parent’s Key Employee Cash Bonus Plan. Such bonus pool of Three Hundred Thousand
Dollars ($300,000) shall be shared amongst all participants of bonus plan. The
Parent’s Board, or, at the discretion of the Parent’s Board, the Committee,
shall further have the discretion to grant Executive annual bonuses in such
amounts and on such terms as it shall determine in its sole discretion. Nothing
contained in the foregoing shall limit the Executive’s eligibility to receive
any other bonus under any other bonus plan, stock option or equity-based plan,
or other policy or program of Parent or the Company. For all qualifying years,
losses may not be larger than $3.75 million as reflected in proforma established
by the Chief Executive Office of the Company and top line sales need to be at
least equivalent to budget calendar year revenues as per proforma in attachment
1. This option package is to be revisited for the beginning of any other years,
to reflect fiscal projected for top line and bottom line presented by the
Company.

 

(c)          Option Grant. Immediately after he signs this Agreement, Executive
shall be granted an option under the Company’s newly adopted stock option plan
to purchase 1,950,000 shares of the Parent’s common stock. The number of shares
underlying the Option Grant and the exercise price thereof and all other terms
and conditions of said Grant shall be set forth in Company’s Employee Option
Plan and shall be appropriately adjusted upon any split, combination,
reclassification, recapitalization or similar change with respect to the
Parent’s common stock. Executive will be asked to sign the Company’s Employee
Non-Qualified Stock Option Agreement (the “NQSO”) as a condition to receiving
such Option Grant. Executive also agrees and acknowledges that Employee is
subject to the terms and conditions of the lock-up agreement (the “Lock-Up
Agreement”) dated as of November 8, 2011 between Executive and Company. In the
event of a conflict between the Lock-Up Agreement and this Agreement, the
conflicting provision of this Agreement will prevail.

 

(d)        Equity Incentive Compensation. Executive shall be entitled to
participate in any equity compensation plan of Parent or the Company in which he
is eligible to participate, and may, without limitation, be granted in
accordance with any such plan options to purchase units of Company membership
interest, shares of Parent’s common stock, shares of restricted stock, and other
equity awards in the discretion of the Parent’s Board or the Committee.

 

(e)          Benefits. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company or Parent
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.

 

 

 

 

(f)          Vacation. The Executive shall be entitled to vacation of no less
than fifteen (15) business days per year.

 

(g)          Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, in accordance with the
Company’s policies regarding such reimbursements.

 

5.          Termination of Employment; Change of Control.

 

(a)          Termination upon Death or Disability. This Agreement and
Executive’s employment hereunder shall automatically terminate on the date on
which Executive dies or becomes permanently incapacitated. Executive shall be
deemed to have become “permanently incapacitated” on the date that is thirty
(30) days after the Company has determined that Executive has suffered a
Permanent Incapacity (as defined below) and so notifies Executive. For purposes
of this Agreement, “Permanent Incapacity” shall mean that (i) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the service
provider’s employer.

 

(b)          Termination by the Company for Cause. The Company may terminate
this Agreement and Executive’s employment hereunder with Cause (as defined
below), effective upon delivery of written notice to Executive given at any time
during the Term (without any necessity for prior notice). For purposes of this
Agreement, “Cause” shall mean the Executive’s: (i) conviction of any felony or
conviction of any other crime involving moral turpitude, (ii) material fraud
against the Company or any of its subsidiaries or affiliates or material theft,
or maliciously intentional damage to the property of the Company or any of their
subsidiaries or affiliates, or (iii) willful and material breach of Executive’s
fiduciary duties to the Company; or (iv) material breach by Executive of any
material provision of this Agreement. Termination for Cause is only allowed if
the Company gives the Executive 30 day’s notice of the termination within 30
days of Company becoming aware of the alleged incident causing the termination
under this provision, provides the basis of the claims, and the Executive is
given 15 days to explain and/or correct the condition or incident at issue to
the reasonable satisfaction of Company.

 

(c)          Termination by Company without Cause. The Company may terminate
this Agreement and Executive’s employment hereunder without Cause, effective
upon delivery of thirty (30) day’s prior written notice to Executive given at
any time during the Term provided that the Company continues to provide
Executive all his pay and benefits during the notice period and complies with
all provisions of this Agreement, including without limitation, obligations
related to severance, vesting of options and continuation of benefits as set
forth herein.

 

 

 

 

(d)          Termination by the Executive for Good Reason. The Executive may
terminate this Agreement and Executive’s employment hereunder with Good Reason
(as defined below). For purposes of this Agreement, “Good Reason” shall mean (i)
the material reduction of the Executive’s title, authority, material reduction
in working conditions, material and negative change in work environment,
material reduction duties and responsibilities or the assignment to the
Executive of duties materially inconsistent with the Executive’s position or
positions with Parent and the Company; (ii) a reduction in Base Salary of the
Executive; (iii) the Company’s material breach of this Agreement; or (iv) any
change in the geographic location at which Executive must perform the services
under this Agreement, which change is reasonably material to Executive.
Notwithstanding the foregoing, (x) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than thirty (30) days from the date of such notice) is given and (y) if
there exists (without regard to this clause (y)) an event or condition that
constitutes Good Reason, the Company shall have fifteen (15) days from the date
notice of such a termination is given to cure such event or condition to the
Executive’s reasonable satisfaction and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

 

(e)          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement and Executive’s employment hereunder
other than for Good Reason, provided that the Executive gives the Company no
fewer than thirty (30) days prior written notice of such termination. The
Company agrees that if it elects to end Executive’s employment at any time
before the end of the notice period provided by Executive, the Company will
continue to pay all Executive’s compensation and benefits during the notice
period provided by Executive. Any failure of the Company to comply with this
provision shall constitute a termination without cause as provided in this
Agreement.

 

6.          Payments Upon Termination.

 

a)         Upon termination of this Agreement and Executive’s employment
hereunder due to Executive’s death or disability pursuant to Section 5(a)
hereof, (i) the Executive (or the Executive’s estate or beneficiaries in the
case of the death of the Executive) shall be entitled to receive: (i) all earned
Base Salary, benefits, compensation and bonuses; (ii) a prorated bonus for the
year of the Executive’s death or disability; (iii) a continuation of the
Executive’s disability and death benefits; (iv) reimbursement of all unpaid
expenses on behalf of the Company; (v) all unpaid and unused vacation days; (vi)
all outstanding stock options granted shall immediately vest under the Company’s
Employee Option Plan, under the Equity Incentive Compensation or any other
Company plan including but not limited to the NQSO between Executive and Company
and subject to all of the terms and conditions set forth in the NQSO , granted
to Executive during his employment Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder.

 

b)         Upon termination of this Agreement and Executive’s employment
hereunder (i) by the Company for Cause pursuant to Section 5(b) hereof or by
Executive other than for Good Reason pursuant to Section 5(e) hereof, (i) the
Company shall pay to Executive an amount equal to Executive’s then Base Salary,
unused vacation days, and other benefits (including any bonus for a calendar
year completed before termination) earned and accrued under this Agreement prior
to the date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination) and (ii) the Executive shall have no
further rights to any other compensation or benefits under this Agreement on or
after the termination of employment.

 

 

 

 

c)         Upon termination of this Agreement and Executive’s employment
hereunder by the Company without Cause pursuant to Section 5(c) hereof or by
Executive for Good Reason pursuant to Section 5(d) hereof, (i) the Company shall
pay to Executive: (i) an amount equal to Executive’s then Base Salary and other
benefits (including any bonus for a calendar year completed before termination)
earned and accrued under this Agreement prior to the date of termination and
reimbursement under this Agreement for expenses incurred prior to the date of
termination; (ii) twenty-six (26) consecutive bi-weekly payments equal to
Executive’s then current bi-weekly payments; iii) a lump sum payment for all
unused vacation time; and iv) a continuation of Executive’s health insurance
benefits for a period of twelve (12) consecutive months; and iv) all outstanding
stock options granted shall immediately vest under the Company’s Employee Option
Plan, under the Equity Incentive Compensation or any other Company plan
including but not limited to the NQSO between Executive and Company and subject
to all of the terms and conditions set forth in the NQSO, granted to Executive
during his employment. Executive shall have no further rights to any other
compensation or benefits under this Agreement on or after the termination of
employment..

 

d)         In the event of any conflict between any provision in this Agreement
and any term of an applicable employee stock option plan, stock option grants,
or other equity-based compensation plan, the express terms of this Agreement
shall prevail and control. All other provisions of any employee stock option
plans, stock grants and/or any other equity-based compensation plan that do not
conflict with a provision of this Agreement shall continue to be governed by
their own terms and conditions as they apply to any and all stock options issued
by the Company to the Executive.

 

e)         Unless the payment is required to be delayed pursuant to Code Section
409A (as defined below), the cash amounts payable to the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
under this Section 6 shall be paid to the Executive (or the Executive’s estate
or beneficiaries in the case of the death of the Executive) in a single-sum
payment within 60 days following the effective date of termination of this
Agreement and Executive’s employment hereunder.

 

7.          Parachutes. If any amount payable to or other benefit receivable by
the Executive pursuant to this Agreement would be deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Code,
then the Parachute Payments shall be reduced (but not below zero) so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Parachute Payments to be
subject to the excise tax imposed by Section 4999 of the Code. Any such
reduction shall be made by first reducing severance benefits (if any).
Notwithstanding the foregoing, if the reduction of Parachute Payments under this
Section 7 would be equal to or greater than $50,000, then there shall be no such
reduction and the full amount of the Parachute Payment shall be payable.
“Parachute Payment” shall mean a “parachute payment” as defined in Section 280G
of the Code. The calculation under this Section 7 shall be as determined by the
Parent’s accountants.

 

 

 

 

8.          Execution of Release. The Executive acknowledges that, if required
by the Company prior to making the payments and benefits set forth in Section 5
(other than accrued but unpaid Base Salary and other benefits), all such
payments and benefits are subject to his execution of a general release from
liability of the Company, Parent, and their respective Officers (including his
successor), Directors/Managers and employees, and such release becoming
irrevocable by its terms. The release will be limited to claims relating
exclusively to Executive’s employment with the Company as of the date of
termination and conditioned on the Company’s payment of all terms and conditions
set forth in this Agreement. The Release will not release claims for the payment
of any future stock option payments provided and detailed above. The Release
will not add any terms or conditions relating to post employment that are not
included in this Agreement.

 

9.          Application of Code Section 409A.

 

a)         This Agreement shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code (“Code Section 409A”). If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Code Section 409A, then such benefit or payment will be provided
in full (to the extent not paid in part at earlier date) at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Code Section
409A, all payments to be made upon a termination of employment under this
Agreement may only be made upon Executive’s “separation from service” (within
the meaning of such term under Code Section 409A) with the Company, each payment
made under this Agreement will be treated as a separate payment, and the right
to a series of installment payments under this Agreement will be treated as a
right to a series of separate payments. In no event will Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
Code Section 409A.

 

b)         Notwithstanding anything herein to the contrary, if, at the time of
Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in Code Section
409A) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under Code Section
409A, then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive), until the first payroll date
that occurs after the date that is six (6) months following Executive’s
“separation of service” with the Company. If any payments are postponed due to
such requirements, such postponed amounts will be paid with interest at the
applicable federal rate as provided under Section 7872(f)(2)(A) of the Code in a
lump sum to Executive on the first payroll date that occurs after the date that
is six (6) months following Executive’s “separation of service” with the
Company. If Executive dies during the postponement period prior to the payment
of the postponed amount, the amounts withheld on account of Code Section 409A
will be paid to the personal representative of Executive’ s estate within sixty
(60) days after the date of Executive’s death. Payments pursuant to Section 6 of
this Agreement are intended to satisfy the short-term deferral exception under
Code Section 409A.

 

 

 

 

c)         All reimbursements and in-kind benefits provided under this Agreement
will be made or provided in accordance with the requirements of Code Section
409A, including, where applicable, the requirement that (i) any reimbursement
will be for expenses incurred during Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

d)         To the extent applicable, all grants, awards, bonuses or other
payments made to Executive or for which Executive is eligible under any Company
bonus, incentive, deferred compensation plan or program or any other
compensation arrangement will be structured to comply with the requirements of
Code Section 409A or an exception from such requirements.

 

10.         Covenants of the Executive.

 

a)           Confidentiality. During the Term, the Company has and will continue
to provide Executive with access to, and may confide in him, information,
business methods and systems, techniques and methods of operation developed at
great expense by the Company and which are assets of the Company. Executive
recognizes and acknowledges that: (i) all Confidential Information (defined
below) is the property of the Company and is unique, extremely valuable and
developed and acquired by great expenditures of time, effort and cost; (ii) the
misuse, misappropriation or unauthorized disclosure by Executive of the
Confidential Information would constitute a breach of trust and would cause
serious irreparable injury to the Company; and (iii) it is essential to the
protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret and that
Executive not disclose the Confidential Information to others or use same to his
own advantage or to the advantage of others.. Accordingly, Executive shall not,
during the Term or thereafter, directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity, or use
on his own behalf, any confidential and proprietary information of the Company,
including, but not limited to, information relating to strategic plans, sales,
costs, client lists, client preferences, client identities, investment
strategies, computer programs, profits or the business affairs and financial
condition of the Company, or any of its clients, or any of the Company’s
business methods, systems, marketing materials, clients or techniques
(collectively “Confidential Information”), except for (i) such disclosures where
required by law, but only after written notice to the Company detailing the
circumstances and legal requirement for the disclosure; or (ii) as authorized
during the performance of Executive’s duties for such use or purpose as are
reasonably believed by Executive to be in the best interests of the Company. At
any time, upon request, Executive shall deliver to the Company all of its
property including, but not limited to, it’s Confidential Information (whether
electronically stored or otherwise) which are in his possession or under his
control. Property to be returned includes, but is not limited to, notebook
pages, documents, records, prototypes, client files, drawings, electronically
stored data, computer media or any other materials or property in Executive’s
possession. The Company further acknowledges that the Executive joined the
Company with a substantial amount of experience, information, knowledge and
client contacts before he joined the Company. The Executive had experience and
knowledge regarding computer programs and software, start-up company strategies
and techniques, and client and potential client contacts which the Executive
will be sharing with the Company to help the Company succeed. The Company
acknowledges that nothing in this Agreement will prevent the Executive from
continuing to use all the information, knowledge and client/potential client
contacts he had before he joined the Company following the Executive’s
employment with the Company. Confidential information as defined in this
Agreement will only include information the Executive could not have learned
except for his employment with the Company. The Executive agrees that the
Executive will keep confidential all such confidential information for which the
Company has a legitimate business interest to protect as defined herein. The
Company further acknowledges that the Executive has notified the Company
regarding the Executive’s current role on several Board of Directors and other
charitable efforts and that he will continue in these various roles and efforts
while employed by the Company.

 

 

 

 

b)         Noninterference. During the Term and for a period of one (1) year
following the end of the Term or Executive’s active engagement (meaning that
Executive’s services have been terminated by Company (with Cause) or Executive
has exercised the Executive Opt Out or Executive has terminated the Agreement
for Good Reason all of which are as set forth hereinabove) by Company whichever
is earlier (the “Restricted Period”), for whatever reason, he will not, directly
or indirectly, for himself or on behalf of any third party, at any time or in
any manner:

 

i)          persuade, induce, solicit, influence or attempt to influence, or
cause any person who is an employee of the Company to terminate his or her
relationship with the Company or refer any such employee to anyone, without
prior written approval from the Company;

 

ii)         request or cause any of the Company’s clients or potential clients
to cancel, modify or terminate any existing or continuing business relationship
with the Company;

 

iii)        persuade, induce, solicit, influence or attempt to influence, or
cause any client or potential client of the Company to cease or refrain from
doing business, or to decline to do business, or to change or alter any existing
business relationship, with the Company;

 

iv)         provide any third party with any information concerning any client,
or to Executive’s knowledge, prospective client of the Company, including but
not limited to, the disclosure of any client name or data, in whatever form, to
such third party.

 

(v)        Notwithstanding the foregoing, during the Term the provisions set
forth in this sub-paragraph 10(b) shall not be applicable to Executive’s own
company currently entitled REGARD Solutions Corporation a.k.a REGARD Venture
Solutions (collectively “REGARD”)and that such services rendered for REGARD
shall not be deemed to be in violation of this subparagraph 10(b) . However, in
the event that Executive should sell Executive’s interest in Regard Solutions,
LLC then Executive shall no longer be permitted to render services for Regard
Solutions, LLC during the Term and a period of one (1) year following the end of
the Term.

 

 

 

 

c)         Noncompetition. During the Term, Executive shall not, directly engage
or participate in, or become employed by, or affiliated with, or enter into or
maintain a contractual relationship with, or render advisory or any other
services to, any person or business entity or organization, of whatever form,
that competes with the Company in the United States or any other location in
which the Company conducts business prior to Executive’s termination date
without written pre-approval from the Company. Notwithstanding the foregoing,
during the Term Executive shall be permitted to render services in connection
with Executive’s own company currently entitled REGARD and that such services
shall not be deemed to be in violation of this subparagraph 10(c). However, in
the event that Executive should sell Executive’s interest in REGARD then
Executive shall no longer be permitted to render services for REGARD during the
Term.

 

d)         Injunctive Relief. Executive acknowledges that his compliance with
the covenants in Sections 10(a), 10(b) and 10(c) hereof (the “Restrictive
Covenants”) is necessary to protect the good will, Confidential Information and
other proprietary interests of the Company, that such covenants are supported by
adequate and sufficient consideration, and that, in the event of any violation
or threatened violation by Executive of any such provision, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages. Accordingly, Executive agrees that, in the event of such
violation or threatened violation by him, the Company shall be entitled to seek
an injunction before trial from any court of competent jurisdiction as a matter
of course and upon the posting of not more than a nominal bond, in addition to
all such other legal and equitable remedies as may be available to the Company
in accordance with the terms of this Agreement. Executive further acknowledges
that he has carefully considered the nature and extent of the restrictions
contained herein and the rights and remedies conferred upon the Company under
this Agreement, and hereby acknowledges and agrees that the same are reasonable,
are designed to protect the legitimate business interests of the Company, and do
not confer benefits upon the Company disproportionate to the detriment upon him.
In the event that Executive violates any of the covenants in this Agreement and
the Company commences legal action for injunctive or other relief, the Company
shall have the benefit of the full period of the covenants, computed from the
date Executive ceased violation of the covenants, either by order of the court
or otherwise. Executive acknowledges that any claim or cause of action he may
have against the Company shall not constitute a defense to the enforcement by
the Company of his covenants in Article 5 of this Agreement (e.g., these
covenants are independent of any other provision in this Agreement and of any
other promise made to Executive). Executive also acknowledges that his
experience and capabilities are such that he can obtain suitable employment
otherwise than in violation of the covenants in this Agreement and that the
enforcement of these covenants will not prevent the earning of a livelihood nor
cause undue hardship. Without limiting the foregoing, in the event of a breach
by Executive of any Restrictive Covenant, the Company’s obligations under this
Agreement shall immediately terminate, Executive shall not be entitled to any
additional monetary payments or benefits of any kind whatsoever and Executive
shall reimburse the Company for all of its attorneys fees and costs associated
with any legal or equitable proceedings or litigation.

 

 

 

 

e)           Remedies Cumulative and Concurrent. The rights and remedies of the
Company as provided in this Section 10 shall be cumulative and concurrent and
may be pursued separately, successively or together, at the sole discretion of
the Company, and may be exercised as often as occasion therefor shall arise. The
failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof

 

f)            Executive’s Authorization. Executive authorizes the Company to
inform any third parties, including future employers, prospective employers and
the Company’s clients or prospective clients, of the existence of this Agreement
and his obligations under it.

 

g)           Survivability. The provisions of this Section 10 shall survive the
cessation of Employee’s employment for any reason, as well as the expiration of
this Agreement at the end of its Term or at any time prior thereto.

 

h)           Definition of Company. For purposes of this Section 10, the term
“Company” shall include the Company and any of its parents (including the
Parent), subsidiaries, affiliates or any related companies including their
respective successors and assigns.

 

11.         Other Provisions.

 

(a)          Severability. The Executive acknowledges and agrees that (i) he has
had an opportunity to seek advice of counsel in connection with this Agreement.
If it is determined that any of the provisions of this Agreement or any part
thereof, including, without limitation, any of the Restrictive Covenants, is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

(b)          Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Restrictive
Covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

(c)          Arbitration.

 

(i)           If any dispute arises between the Parties under or concerning this
Agreement or the terms hereof, or regarding the manner in which Executive was
treated while employed by the Company, the termination of his employment, or any
alleged violation by the Company of Executive’s rights under any common law
theory, or any applicable federal, state, or local law, statute, regulation, or
ordinance (including without limitation 42 U.S.C. § 1981, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and any other local, state, or federal legislation that
pertains to employee rights or discrimination in employment), the Parties agree
to submit such issue to final and binding arbitration in accordance with the
then existing National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. Nothing in this Section 11(c), however, will
preclude the Company from seeking the judicial relief set forth under Section 10
of this Agreement.

 

 

 

 

(ii)         The Parties agree that the interpretation and enforcement of the
arbitration provisions in this Agreement will be governed exclusively by the
Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., provided that they
are enforceable under the FAA, and will otherwise be governed by the law of the
State of California.

 

(iii)        The Parties agree that a demand for arbitration must be postmarked
or delivered in person to the other Party within the time permitted by law
relating to the claim at issue.

 

(iv)         The Company will pay all the arbitrator’s fees.

 

(v)         Unless otherwise agreed by the Parties, arbitration will take place
in Los Angeles, California.

 

(vi)        In rendering an award, the arbitrator will determine the rights and
obligations of the Parties according to federal law and the substantive law of
the State of California without regard to any principles governing conflicts of
laws and the arbitrator’s decision will be governed by state and federal
substantive law, including state and federal discrimination laws referenced in
Section 11(c)(i) hereof, as though the matter were before a court of law.

 

(vii)       Any arbitration award will be accompanied by a written statement
containing a summary of the issues in controversy, a description of the award,
and an explanation of the reasons for the award. The decision of the arbitrator
will be made within thirty (30) days following the close of the hearing. The
Parties agree that the award will be enforceable exclusively by any state or
federal court of competent jurisdiction within Los Angeles, California.

 

(viii)      It is understood and agreed by the Parties that their agreement
herein concerning arbitration does not contain, and cannot be relied upon
Executive to contain, any promises or representations concerning the duration of
the employment relationship, or the circumstances under or procedures by which
the employment relationship may be modified or terminated.

 

(ix)         If any part of this arbitration procedure is in conflict with any
mandatory requirement or applicable law, the law will govern, and that part of
this arbitration procedure will be reformed and construed to the maximum extent
possible in conformance with the applicable law. The arbitration procedure will
remain otherwise unaffected and enforceable.

 

 

 

 

(d)          Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the business day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding business day. If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 11(d), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable::

 

  If to the Company or Parent,   Top Gear Inc.   to:   8884 Venice Blvd.,      
Culver City, CA 90034       Attention: Braden Richter, President and CEO      
Telephone No.: 323-488-3574       Email.: brichter@luxeyard.com           If to
the Executive, to:   Steve Beauregard       585 Costa Del Sol Way       Malibu,
CA 90265       Telephone No.: 310-576-1684       Email.: sbeau@regard.com

 

Any such person may by notice given in accordance with this Section 11(d) to the
other Parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

(e)          Section Headings. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to or “Section” or “Sections” refer to the
corresponding Article or Section or Sections of this Agreement, unless the
context indicates otherwise.

 

(f)          Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.

 

 

 

 

(g)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

(h)          Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto. Any subsequent
agreement that includes any term that conflicts in any way with any term of this
Agreement must be in writing, specifically identify the term in this Agreement
that is being superceded and be signed by both Parties.

 

(i)          Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by both Parties or, in the case of a waiver, signed by
the Party waiving compliance by the other Party. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any Party of any such right,
power or privilege nor any single or partial exercise of any such right, power
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power or privilege.

 

(j)          Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs (in the case of
the Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

(k)          Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

(l)           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

(m)         Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Section 10 and any other provisions of this
Agreement expressly imposing obligations that survive termination of Executive’s
employment hereunder, and the other provisions of this Section 11 to the extent
necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

 

 

 

 

(n)          Existing Agreements. The Executive represents to the Company that
he is not subject or a Party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

(o)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

 

(p)          Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, the Parent, Company and the Executive have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.

 

  PARENT:   TOP GEAR INC.         By: /s/ Braden Richter   Name: Braden Richter
  Title: CEO & President

 

  COMPANY:   LY RETAIL, LLC         By: /s/ Braden Richter   Name: Braden
Richter   Title: CEO & President

 

  EXECUTIVE:       /s/ Steve Beauregard   Name: Steve Beauregard

 

* “Revenue” shall mean the revenue of the Company as reflected in the financial
statements contained in the Company’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission for the applicable Fiscal Year. “Net Loss”
shall mean the net loss, if any, of the Company as reflected in the financial
statements contained in the Company’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission for the applicable Fiscal Year.

 

 

 

